Appeal from a judgment, entered July 20, 1973, upon a decision of the Court of Claims. This case was decided by this court in an opinion appearing in 49 AD2d 269. The facts and circumstances are amply set forth therein. We granted reargument to the State and permitted the Research Foundation of State University of New York (Foundation) to intervene and participate in the reargument. Both the State and Foundation urge reversal of our order, the granting of a new order reversing the judgment of the Court of Claims and a dismissal of the claim. On reargument, Foundation takes the position that the judgment should have been rendered against it and not against the State or the State University. Moreover, it has stipulated to entry of judgment against it in the Supreme Court in the amount awarded claimant, together with accrued interest, upon reversal of the judgment in the Court of Claims. As a result of this stipulation, claimant is not a party to the reargument. In view of these new circumstances, we are constrained to reverse upon the ground that the issues are moot. We specifically note, however, that our previous decision is no longer a viable precedent. Order entered November 18, 1975 vacated, opinion dated November 6, 1975 (49 AD2d 269) recalled; judgment reversed, on the law, without costs, and claim dismissed on the ground that the issues are moot. Greenblott, J. P., Sweeney, Kane, Herlihy and Reynolds, JJ., concur.